PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OFFICE OF INTELLECTUAL PROPERTY
NIWC PACIFIC CODE 36000
53560 HULL ST.
SAN DIEGO, CA 92152-5001


In re Application of Osama M. Nayfeh et al.       
Appl. No.: 16/513387
Filed: July 16, 2019
Attorney Docket No.: 104095
For: MULTIFUNCTIONAL QUANTUM NODE DEVICE AND METHODS
::::::


DECISION ON PETITION
UNDER 37 CFR 1.181



This is a decision on the Petition under 37 CFR 1.181, filed on April 1, 2022, requesting reversal of the outstanding drawing objections and rejections under 35 U.S.C. 112 set forth in the letter of February 8, 2022.

The Petition is GRANTED-IN-PART.

With respect to the issue regarding treatment of the submitted color drawings, the petition is DENIED.

With respect to the issue regarding the inclusion of reference character 13 in Figs. 2A-2D, the petition is DENIED.

With respect to issue regarding unlabeled elements in the drawings, the petition is GRANTED.

With respect to the request to withdraw the rejections under 35 U.S.C. 112, the petition is DENIED.


DRAWING OBJECTIONS

The relevant portions of the Code of Federal Regulations are as follows:

37 C.F.R. 1.83 Content of Drawing:

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). 

37 C.F.R. 1.84 Standards for Drawings:

(a)(2) The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. 

(p)(5) Reference characters not mentioned in the description shall not appear in the drawings.

REVIEW OF FACTS

We therefore review the three drawing objections in light of Petitioner’s arguments submitted in the petition of April 1, 2022, to determine if the objections were proper based on the relevant Federal Code.

Specifically regarding the color drawings, the February 8, 2022 Office Action asserts that the color drawings cannot be accepted unless a petition under 37 C.F.R. 1.84(a)(2) is granted. As noted in the text of 37 C.F.R. 1.84 above, it is a requirement of Federal Code that a petition under 37 C.F.R. 1.84(a)(2) be filed and granted prior to the acceptance of color drawings. As this is a requirement of Federal Code, it cannot be waived and the drawings cannot be accepted until the required condition is met. Therefore, the arguments are not found to be persuasive and, regarding this issue, the petition is DENIED.
  
Specifically regarding the inclusion of reference character 13 in Figs. 2A-2D, the February 8, 2022 Office Action asserts that the drawings are not in compliance with 37 C.F.R. 1.84(p)(5) as containing reference characters not mentioned in the specification. Petitioner agrees that “FIGs. 2A-D as amended include reference number 13 not mentioned in the specification as amended.” As noted in the text of 37 C.F.R. 1.84 above, it is a requirement of Federal Code that all reference numbers in the drawings be mentioned in the specification. As this is a requirement of Federal Code, it cannot be waived and the drawings cannot be accepted until the required condition is met. Therefore, the arguments are not found to be persuasive and, regarding this issue, the petition is DENIED.

Specifically regarding the inclusion of an unlabeled element (cylinders within element 30) in the drawings, the February 8, 2022 Office Action asserts that the drawings are objected to as containing an unlabeled feature that is not further described.  It is noted that 37 C.F.R. 1.83 only requires that the drawings include “every feature of the invention specified in the claims.”  It appears that this requirement has been met in the instant application. Therefore, the arguments are found to be persuasive and, regarding this issue, the petition is GRANTED. 


REJECTIONS UNDER 35 U.S.C. 112

The relevant portions of the Manual of Patent Examining Procedure are as follows:

MPEP § 1201 Appeal-Introduction:

The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board.

REVIEW OF FACTS

A review of the record reveals that claims 1-20 were rejected under 35 U.S.C. 112 as failing to comply with the enablement requirement and as being indefinite. 

The issue of whether these rejections are proper is reviewable on appeal and is not a petitionable matter. Accordingly, the relief requested, that the rejections under 35 U.S.C. 112 be withdrawn, is DENIED.

In summary, as outlined above, the petition is GRANTED-IN-PART.  The extended prosecution history in the application is regrettable. However, the requirements under 37 C.F.R. 1.84 must be satisfied and the drawings therefore remain deficient. The application will be forwarded to the examiner for further appropriate action.

Any question concerning this decision should be directed to William Kraig, Supervisory Patent Examiner, at (571) 272-8660.


/Matthew W. Such/_____________________________
Matthew W. Such
Director, Technology Center 2800

MS/wk:jn